Registration No. 333-186198 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 JMGT Studios Satellite Television Network, LLC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-3076842 (I.R.S. Employer Identification Number) 7ox Victorville, CA 92395 1-760-671-0014 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) JayCee James 7ox Victorville, CA 92395 1-760-671-0014 (Name, address, including zip code, and telephone number, including area code, of agent for service) February 1, 2013 (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:– If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. – If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. – If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. – Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer –o Accelerated filer o Non-accelerated filer X (Do not check if a smaller reporting company) Smaller reporting company –o Form S-1 Page 2 of 51 SEC 870 (02-08)Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Calculation of Registration Fee Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1)(2)Amount of Registration Fee Class B Units, $5.00 par value $200,000.00$27.28 (1) Estimated solely for the purposes of computing the amount of the registration fee, in accordance with Rule 457(a) promulgated under the Securities Act of 1933. (2) Includes offering price of shares that the underwriters have the option to purchase to cover over-allotments, if any. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanation Paragraph The company has amended the S-1 fileing to provide a better description of the company its business disclosure on dividend policy and how the company currently intends to utilize proceeds. Form S-1 Page 3 of 51 The information in this prospectus is not complete and may be changed. We may not sell these securities until the Securities and Exchange Commission declares our registration statement effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDMARCH 31, 2013 Prospectus Units JMGT Studios Satellite Television Network, LLC. Class B Units This is the initial public offering of JMGT Studios Satellite Television Network LLC. No public market currently exists for our Class B Units. We currently anticipate the initial public offering price of our Class B Units to be between $and $ per interest. The company expects to apply to quote/list our Class B Units on an approved OTC Bulletin Board and other exchanges under an approved symbol. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4. PerInterest Total Public Offering Price $ $ Underwriting Discount $ $ Proceeds, Before Expenses, to JMGT Studios Satellite Television Network LLC $ $ We have granted the underwriters a 30-day option to purchase up to additional shares to cover any over-allotments. Delivery of shares will be made on or about , 2013. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. JMGT Studios Satellite Television Network, LLC. Manager The date of this prospectus is, 2013 Form S-1 Page 4 of 51 Table of Contents TABLE OF CONTENTS Page Prospectus Summary 06 Risk Factors 09 Corporate Governance 12 Dilution 25 Certain Relationships and Related Party Transactions (Exchange Offer) 26 Dividend Policy 27 Use of Proceeds 27 Capitalization 27 Business 28 Industry 28 Principal Stockholders 33 Management 33 Description of Capital Stock 34 Shares Eligible for Future Sale 34 DTC and Book-Entry-Only Issuance 34 Government Regulation Underwriting Selling Commissions and Financial Consulting Fees Legal Matters You should rely only on the information contained in this prospectus. We have not, and the underwriters have not, authorized anyone to provide you with information different from that contained in this prospectus. We are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock. Form S-1 Page 5 of 51 Table of Contents LETTER FROM THE FOUNDER INTRODUCTION JMGT Studios Satellite Television Network is an attractive and uniquely positioned company focused on isolating new emerging opportunities in the 3D media space. The continued emergence of opportunities in the 3D media space; coupled with synergistic acquisitions to drive shareholder value I believe could position the company as one of the leading companies in the 3D media space. We are developing our platform and capitalizing on the 3D media space to innovatively gain market share to effectively compete with our competitors. I hope to bring JMGT Studios Satellite Television Network and its unitholders, old and new, solid economic returns. I am delighted you are considering an investment in JMGT Studios Satellite Television Network. USERS I think our ancillary services will allow us to compete with leading competitors and or as a compliment to our competitors to provide a great service to consumers.The company’s goal is to make our services as widely available as possible by offering a unique platform and ancillary market services in a cost effective manner for end users. FOCUS As a private company focused on the long term, I anticipate this tried and tested strategy will serve the company well. As a public company, the focus will be on the long term. I believe the end user is the key to our success and the company hopes to fully leverage opportunities in the best interest of our unitholders. BECOMING A PUBLIC COMPANY As a potential new public company, we will provide unitholders with all information required by law, and we will also do our best to explain our actions by keeping a fine tuned corporate governance strategy. We hope to transfer a significant portion of ownership of JMGT Studios Satellite Television Network to employees to build a cohesive team of highly skilled employees. We hope to build alarge, and diverse, shareholder base to strengthen the company. SUMMARY AND CONCLUSION JMGT Studios Satellite Television Network hopes to make our platform and services the best experience possible as a public company. Our mission and business description are available in the rest of the prospectus and we encourage you to carefully read this information. We seek to manage our portfolio of projects to enhance/maximize shareholder value. We may have a dual-class structure to provide stability and independence. Finally, I hope to provide the ideal working environment at JMGT Studios Satellite Television Network by retaining and attracting talented management and employees. i Form S-1 Page 6 of 51 Table of Contents I hope we can build a long and prosperous relationship with you. I will do my best to make JMGT Studios Satellite Television Network a long term success. JayCee James PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information you should consider in making your investment decision. You should read this summary together with the more detailed information, including our financial statements and the related notes, elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in “Risk Factors.” JMGT Studios Satellite Television Network JMGT Studios Satellite Television Network, LLC., a California limited liability company (“JMGTSSTV NETWORK™” or the “Company”), is a privately held corporation engaged in the development of its proprietary products and services for use in the 3D media space. Founded in 2005, JMGTSSTV NETWORK™ (“The Company”) is an emerging diversified broadcasting services and diversified services company. The Company is a limited liability corporation currently engaged in the development of its proprietary services. The Company launched its initial ancillary product(s) the 1st quarter of 2011 under the brand name 001 U.S. 3D Playground. The Company has scheduled the launch of its additional ancillary products for 2013-2014. In 2010 the Company refocused operations and initiated its research and development phase for new proprietary products and services. As a result, the Company secured its initial inventory to support its initial ancillary products and began initial development for its proprietary non controlled game Mediadex™ that is structured as a special purpose vehicle, Mediadex ™ is a non controlled game and social gaming acquisition vehicle. The company is currently considering options to add a weighted 3D stock index according to the method used to determine its price. The game recognizes leading indicators for the 3D media industry including 3D Satellite launches, 3D Channels launched, and “Super Wi-Fi” Networks. Industry Analyst predict the 3D consumer market will grow to $10 billion in revenue by year end 2011. The 2011 forecast includes revenue from 3D appliances ordered for 2011 and investment directly into ancillary products including but not limited to 3D gaming, and 3D events. These forecasts include unit sales of 3DTVs and the incremental revenue to the CE (consumer electronics) manufacturers. The Company believes that its proprietary Mediadex™ game and potential 3D stock index will help to position it as an emerging leader in the 3D Media industry. The Company believes that its combined efforts, products, and services, will help to propel it to the forefront as a leading provider for ancillary products on the worldwide web. Corporate Information We were incorporated in California in March 2005. The company is currently seeking to acquire its new principal executive offices and headquarters with several commercial real estate brokers to be located in Los Angeles/Santa Monica, California and our contact telephone number is(760) 671-0014 /. We maintain a main web sites at www.jmgtventures.com. The Company’s commercial use address is 7ox. Victorville, CA 92395. The information on our web site is not part of this prospectus. 1 Form S-1 Page 7 of 51 Table of Contents The Offering The number of units of Class B Units that will be outstanding after this offering is based on the number of units outstanding at January 19, 2012 and excludes: Class B Units offered: By JMGT Studios Satellite Television Network Units By the selling stockholders Units Total Units Class B Units to be outstanding after this offering Units Total Units to be outstanding after this offering Units Use of proceeds We intend to use the net proceeds from this offering for general corporate purposes, including working capital and capital expenditures. We may also use a portion of the net proceeds to acquire businesses, technologies or other assets. We will not receive any of the proceeds from the sale of shares by the selling stockholders. See “Use of Proceeds” for additional information. Proposed symbol We expect to apply to list our Class B Units on either the New York Stock Exchange under the symbol “ .” or the Nasdaq National Market under the symbol “ .” 2 Form S-1 Page 8 of 51 Table of Contents Financial Summary Balance Sheet Data August 2, 2011 As Adjusted Cash $ $ Service Development $ $ Prepaid Expenses $ $ Equipment $ $ Inventory $ $ Total Assets $ $ Stockholder Equity $ $ 3 Form S-1 Page 9 of 51 Table of Contents RISK FACTORS INVESTMENT IN THESE CLASS B UNITS IS HIGHLY SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK.NO ASSURANCE CAN BE GIVEN THAT A PURCHASER OF CLASS B UNITS WILL REALIZE ANY RETURN ON HIS INVESTMENT OR THAT HE WILL NOT LOSE A PORTION OR ALL OF HIS INVESTMENT.PROSPECTIVE INVESTORS SHOULD CAREFULLY CONSIDER THE FOLLOWING FACTORS, AS WELL AS DETAILED INFORMATION APPEARING ELSEWHERE IN THIS MEMORANDUM, BEFORE DECIDING TO PURCHASE ClASS B UNITS. Early Stage of Development The Company was incorporated in California in March 2005.The Company has a limited operating history and to date has been engaged primarily in research and development of its proprietary products and services.The Company is scheduled to launch its services in 2010 and begin generating revenues through its proprietary products and services.The Company is thus subject to the risks and uncertainties associated with any new business.The Company expects to incur substantial operating losses for at least twelve months.The amount of net losses and the time required for the Company to reach profitability are uncertain.The likelihood of the Company's success must be considered in light of the problems, expenses, difficulties and delays frequently encountered in connection with a new business, including, but not limited to, uncertainty regarding the acceptance of the Company's service, problems and expenses associated with new product implementation, and competition.There can be no assurance that the Company will ever be able to generate service revenue or achieve profitability at all or on a substantial basis.See "Plan of Operation" and "Business" Early Stage of Market Development The market for the Company's service is at a very early stage of development, is rapidly evolving, and may become subject to market entrants who may introduce or are developing competing products and services.As is typical for a new and rapidly evolving industry, demand and market acceptance for recently introduced services are subject to a high level of uncertainty.The number of new 3D media launches is growing rapidly, but it is not known whether the market will develop to a point allowing sufficient and sustainable demand for the Company's products and services. It is also uncertain whether individuals will widely utilize the Internet to any significant degree as a means of purchasing the company‘s proprietary products and services.Widespread use of our proprietary 3D media products and services on the Internet particularly by individuals and enterprises accustomed to traditional methods or purchasing products and services, will require a broad acceptance of new methods of conducting business and exchanging information.Individuals with established patterns may be reluctant to alter those patterns.Entertainment and media companies that already have invested substantial resources in other methods of conducting business may be reluctant to adopt new methods that may limit or compete with their existing business.Companies with established methods of doing business may be reluctant to change for new methods of conducting the business of the company’s proprietary services online.The Company's business will include products and services that are unfamiliar or have never existed, and the Company will operate in a market that is in the early stages of growth.As a result, it is unknown whether any significant market will develop for the company’s products and services using the Internet.The use of the Company's products and services is dependent in part upon the continued development of an infrastructure for 3D media.There can be no assurance that public acceptance will continue to develop, that a market for the Company's products and proposed service will continue to emerge, or that the Company's products and services will become generally accepted. Additional Financing Requirements and Access to Capital The Company believes that its current capital resources and the proceeds from this offering will enable it to maintain its current and planned operations through the next 36 months.However, no assurance can be given that all or a significant portion of this offering will be sold or that there will be no change in the Company’s operations that would consume available resources more rapidly than anticipated.Furthermore, no assurance can be given that the Company will receive any proceeds from the anticipated public listing of its securities. To the extent that the Company’s capital resources are sufficient to meet current and planned operating requirements. 4 Form S-1 Page 10 of 51 Table of Contents The Company may seek additional funds through equity or debt financing, collaborative or other arrangements with corporate partners, licensees or others, and from other sources, which may have the effect of diluting the holdings of existing shareholders. No assurance can be given that additional financing will be available when needed or that such financing will be available on terms acceptable to the Company.If adequate funds are not available, the Company may not be able to continue to grow its operations and acquire new services that the Company would otherwise seek to develop and commercialize. Any such delay could have a material adverse effect on the Company and on the trading of its shares upon public listing. See Use of Proceeds. Technology Change and Competition The Internet in general and conducting the business of the company’s proprietary and ancillary services in particular are subject to rapid technology change.In addition, potential direct and in-direct competitors of the Company in the United States and abroad may start to emerge.There can be no assurance that these potential competitors will not succeed in developing more effective services than any which have been developed or are being developed by the Company or which would render the Company’s services obsolete and non-competitive.Many of the Company’s potential competitors have substantially greater financial and technical resources, greater production and marketing capabilities, and more experience in the 3D media space than the Company.In addition, many of the Company’s potential competitors have significantly greater experience than the Company in the development of new services.Accordingly, some of the Company’s potential competitors may succeed in developing similar services more rapidly than the Company.Since the Company will be commencing commercial sales, it may also be competing with respect to sales and marketing capabilities, areas in which it has little experience.Moreover, there can be no assurance that the Company will have sufficient resources to undertake the continuing research and development necessary to remain competitive in this rapidly evolving industry. Ability to Implement Growth Strategy The Company may experience substantial growth in the number of its employees and the scope of its operations, resulting in increased responsibilities for management.To manage growth effectively, the Company must continue to improve its corporate governance, operational, financial, and management information systems and to hire, train, motivate and manage a growing number of employees.Competition is intense for qualified technical, marketing and management personnel.In particular, the limited supply of highly specialized website designers and software program writers has produced intense competition among businesses, academic institutions, government entities and other organizations.There can be no assurance that the Company will succeed in achieving or managing any future growth, and its failure to do so could delay product development or otherwise have a material adverse effect on the Company's operations and financial condition. Service Defects and Development Delays Services based on sophisticated websites and underlying website code often encounter development delays.Furthermore, the underlying code may contain undetectable errors or failures when introduced or when the volume of services increases.Despite testing by the Company and potential customers, there can be no assurance that the underlying website code will be free of defects.Furthermore, there can be no assurance that the Company will not experience future development delays, resulting in downtime of its services, or in the market acceptance of its services, each of which could have a material adverse effect on the Company's business, financial condition or operating results. Losses from Cancelled Transactions, Merchant Fraud or Erroneous Transmissions The Company utilizes existing payment systems, including those of escrow companies, to allow for sales, payment of service fees, and back end transactions.In its use of these established payment systems, the Company may bear some of the credit risks normally assumed by other users of these systems. 5 Form S-1 Page 11 of 51 Table of Contents These credit risks arise from cancelled transactions caused by unauthorized use, disputes, theft or fraud. In addition, the agreement between the Company and its clients, and customers for allocation of these risks will be in electronic form.Although this agreement is accepted upon user registration, it will not be manually signed and may not be enforceable.Finally, the Company may be subject to merchant fraud, involving false sales transactions or false credits.To minimize losses from cancelled transactions, fraud or errors, the Company intends to use various risk management systems, internal controls and system security.However, there can be no assurance that the Company's risk management practices or reserves will be sufficient to protect the Company from cancelled transactions, merchant fraud or erroneous transmissions which could have a material adverse effect on the Company's business, operations or financial condition. Service Failure; Security Risks The company's operations are dependent on its ability to protect its website from interruption by damage from fire, earthquake, power loss, telecommunications failure, unauthorized entry or other events beyond the Company's control.While the Company believes that the website hosting company that supports its website has existing and planned precautions of regular data backups and other procedures, it is not known if the support will be adequate to prevent any significant system outage or data loss, there can be no assurance that unanticipated problems will not cause such failure or loss. Best Efforts Offering The Class B Units are offered by the Company on a best efforts non-minimum basis.There is no assurance that all or any specified number of the Class B offered will be sold and the desired capital raised.The offering has no minimum amount, and the Company will escrow all proceeds.The Company has not entered into any agreement with a broker-dealer to be a placement agent for the sale of the Class B. Dependence on Management and Corporate Governance The business of the Company may be dependent upon the continuing services of its current Management.The success of the Company will be dependent its Corporate Governance policy and on its ability to hire and retain highly qualified personnel. The loss of the services of any key individuals may be detrimental to the development of the Company’s business and could adversely affect the conduct of the Company’s business.The Company is currently researching companies for key-man life insurance but has not obtained insurance to cover the risk that key management personnel might become disabled or otherwise unable to render services to the Company. The company has implemented its Corporate Governance policy although it remains a controlled company for the purposes of Section 303A and will comply with all remaining provisions of Section 303A during any listing process. 6 Form S-1 Page 12 of 51 Table of Contents Corporate Governance Policy (Working Draft) Section 303A Corporate Governance Rules What follows are the corporate governance rules the Company is implementing. As a Controlled Company or company that maintains more than 50% of the voting power the company has an exemption of the requirements of Sections 303A.01, .04 or .05. To be disclosed in its annual proxy statement or annual report on Form 10-K filed with the SEC when applicable. CONTENTS: Corporate Governance Policies 1.1 Governance Guideline 1.2 Business Conduct Policies 1.3 Code Of Ethics for the CEO, CFO and Other Financial Professionals 1.3 Disclosed Governance Policies and Ethics Code 1.4 Accountability to Shareowners 1.5 Shareowner Participation 1.6 Business Practices and Corporate Citizenship 1.7 Governance Practices at Public and Private Companies 1.8 Reincorporation 1.1 Nature and Purpose of our Company’s Corporate Governance Policies: Company policies are designed to provide information to current shareowners. 1.2 Federal and State Law Compliance: The Company expects to comply with all applicable federal and state laws and regulations and stock exchange listing standards. Note: Disclosed Governance Policies and Ethics Code. The Company’s written and disclosed governance procedures, policies, and ethics applies to all employees and directors, and maintains provisions for strict enforcement. The Company will post its corporate governance policies on its Web site (www.jmgtventures.com); to keep shareowners’ interests at the forefront of our minds. 1.1 Governance Guideline: As a private company in the process of going public we strive to practice good governance. JMGT Studios Satellite Television Network is a values-based company. Our Values guide our behavior at every level and apply across the company on a global basis. We expect all directors, officers and other JMGT Studios Satellite Television Networkians to conduct business in compliance with our Business Conduct Policies, and we survey compliance with these policies on an annual basis. JMGT Studios Satellite Television Network endorses a Business Roundtable Principles of Corporate Governance; which will be a comprehensive statement of responsible corporate governance principles. These principles will provide the foundation on which our Corporate Governance Guidelines and our board committee charters are based. Director responsibilities The core responsibility of the directors is to exercise their business judgment and act in what they reasonably believe to be the best interests of the company. Serving on a board requires significant time and attention on the part of directors. Directors should participate in board meetings, review relevant materials, serve on board committees and prepare for meetings and discussions with management. Directors are encouraged to attend the annual meeting of shareholders. 7 Form S-1 Page 13 of 51 Table of Content Directors are expected to maintain an attitude of constructive involvement and oversight; they are expected to ask incisive, probing questions and require accurate, honest answers; they are expected to act with integrity; and they are expected to demonstrate a commitment to the company, its values and its business plan and to long-term shareholder value. In performing their oversight responsibilities, directors rely on the competence and integrity of management in carrying out their responsibilities. It is the responsibility of management to operate the Company in an effective and ethical manner in order to produce value for shareholders. Director qualification standards A majority of directors must be "independent" under the listing standards of the New York Stock Exchange and JMGT Studios Satellite Television Network's Director Independence Standards, as determined by the Board of Directors. Board independence depends not only on directors' individual relationships, but also on the board's overall attitude. Providing objective, independent judgment is at the core of the board's oversight function, and the board's composition should reflect this principle. Prospective candidates to the Board of Directors will be identified and evaluated pursuant to appropriate criteria, objectives and procedures established from time to time by the Board or by its Governance and Nominating Committee. As a general policy, no director should stand for election or re-election to the board if the director has reached age 75 before the date of election. This policy may be waived by a majority of the Board of Directors. If a director will reach age 75 during a three-year term, the Governance and Nominating Committee should take this fact into account in determining whether to recommend the nomination of the director. Directors who have a substantial change in their principal responsibilities should tender their resignation from the board so that the Governance and Nominating Committee can consider whether to accept the resignation. It is the sense of the board that directors should not necessarily leave the Board upon a change in responsibilities, however the Governance and Nominating Committee should be in a position to consider the change in evaluating the appropriate mix of skills and experience necessary for the board to perform its oversight function effectively. Directors bring to the company a range of experience, knowledge and judgment. Directors should not represent the interests of particular constituencies. Director access to management and, as necessary and appropriate, independent advisors The board must have accurate, complete information to do its job; the quality of information received by the board directly affects its ability to perform its oversight function effectively. Directors should be provided with, and review, information from a variety of sources, including management, board committees, outside experts, auditor presentations and other reports. The board should be provided with information before board and committee meetings with sufficient time to review and reflect on key issues and to request supplemental information as necessary. Effective corporate directors are diligent monitors, but not managers, of business operations. Directors should have access to management, as needed, to fulfill their oversight responsibilities. Any meetings outside of regularly scheduled meetings that a director wishes to initiate with management should be coordinated through the Chairman and CEO or the Corporate Secretary. Director compensation Directors are expected to invest more than 25% of their annual cash compensation in JMGT Studios Satellite Television Network shares/interest until they satisfy the Director Share Guidelines adopted from time to time by the Board, and they are required to maintain that investment in JMGT Studios Satellite Television Network shares/interests in a manner that promotes confidence to the investing public until they retire from the board. It is the sense of the board that this policy reinforces a focus on long-term shareholder value. 8 Form S-1 Page 14 of 51 Table of Content Compensation paid to directors at similarly situated companies will be considered when establishing the amount paid to directors. Compensation for service as a director (and related benefits provided to directors) is the only form of remuneration directors should receive from the company. Director orientation and continuing education Materials and briefings are provided to new directors, on an individualized basis, to permit them to become familiar with the company's business, industry and corporate governance practices. The company also provides additional formal and informal opportunities to directors (including site visits to business operations) on an ongoing basis to enable them to better perform their duties and to recognize and deal appropriately with issues that arise. Management succession The paramount duty of the Board of Directors is to select a Chief Executive Officer and to oversee the CEO and other senior management in the competent and ethical operation of the company. The board should identify, and periodically update, the qualities and characteristics necessary for an effective CEO of this company. With these principles in mind, the board should periodically monitor and review the development and progression of potential internal candidates against these standards. Advance planning for contingencies such as the departure, death or disability of the CEO or other top executives is necessary so that, in the event of an untimely vacancy, the company has in place an emergency succession plan to facilitate the transition to both interim and longer-term leadership. Communications with third parties The board believes that management speaks for the company. It is expected that board members would not speak for the company, absent unusual circumstances (or as required by regulations, listing standards or the board). Annual performance evaluation of the board Meaningful board evaluation requires an assessment of the effectiveness of the full board, the operations of its committees and the contributions of individual directors. The performance of the full board should be evaluated annually, as should the performance of its committees. The board should have a process for evaluating whether the individuals sitting on the board bring the skills and expertise appropriate for the company and how they work as a group. Board positions should not be regarded as permanent. Directors should serve only so long as they add value to the board, and a director's ability to continue to contribute to the board should be considered each time the director is considered for re-nomination. Majority Vote Policy In any uncontested election of directors (an election in which the number of nominees is the same as the number of directors to be elected), any incumbent director nominee who receives a greater number of votes "withheld" from his or her election than votes "for" such election shall tender his or her resignation within 30 days of the final vote tally. The Board of Directors will decide whether to accept the resignation at its next regularly scheduled board meeting, through a process managed by the Governance and Nominating Committee, excluding the director in question. Thereafter, the Board of Directors promptly will disclose its decision whether to accept the director's resignation offer (and the reasons for rejecting the resignation, if applicable) in a document filed with the Securities and Exchange Commission. In reaching its decision, the board may consider any factors it deems relevant, including the director's qualifications, the director's past and expected future contributions to the company, the overall composition of the board and whether accepting the tendered resignation would cause the company to fail to meet any applicable rule or regulation, including New York Stock Exchange listing requirements and federal securities laws. 9 Form S-1 Page 15 of 51 Table of Content Role of the Lead Director The Lead Director will (i) preside at all meetings of the board at which the Chairman is not present including executive sessions of the independent directors; (ii) respond directly to shareholder and other stakeholder questions and comments that are directed to the Lead Director or to the independent directors as a group, with such consultation with the Chairman or other directors as the Lead Director may deem appropriate; (iii) review meeting agendas and schedules for the Board; (iv) ensure personal availability for consultation and communication with independent directors and with the Chairman, as appropriate; and (v) call special meetings of the independent directors in accordance with JMGT Studios Satellite Television Network's by-laws, as the Lead Director may deem to be appropriate. The General Counsel and the Corporate Secretary's Office will provide support to the Lead Director in fulfilling the Lead Director role. Recovery of Incentive Compensation If the board learns of any misconduct by an executive officer that contributed to the company having to restate all or a portion of its financial statements, it shall take such action as it deems necessary to remedy the misconduct, prevent its recurrence and, if appropriate, based on all relevant facts and circumstances, take remedial action against the wrongdoer in a manner it deems appropriate. In determining what remedies to pursue, the board shall take into account all relevant factors, including whether the restatement was the result of negligent, intentional or gross misconduct. The board will, to the full extent permitted by governing law, in all appropriate cases, require reimbursement of any bonus or incentive compensation awarded to an executive officer or effect the cancellation of unvested restricted or deferred stock awards previously granted to the executive officer if: a) the amount of the bonus or incentive compensation was calculated based upon the achievement of certain financial results that were subsequently the subject of a restatement, b) the executive engaged in intentional misconduct that caused or partially caused the need for the restatement, and c) the amount of the bonus or incentive compensation that would have been awarded to the executive had the financial results been properly reported would have been lower than the amount actually awarded. In addition, the board may dismiss the executive officer, authorize legal action for breach of fiduciary duty or take such other action to enforce the executive's obligations to JMGT Studios Satellite Television Network Inc. as the board determines fit the facts surrounding the particular case. The board may, in determining appropriate remedial action, take into account penalties or punishments imposed by third parties, such as law enforcement agencies, regulators or other authorities. The board's power to determine the appropriate punishment for the wrongdoer is in addition to, and not in replacement of, remedies imposed by such entities. For the purposes of this Guideline, "executive officer" means any officer who has been designated an executive officer by the board. 1.2 Business Conduct Policies Background The following policies apply equally to the Board of Directors, officers and employees at all levels of JMGT Studios Satellite Television Network, LLC. ("JMGT Studios Satellite Television Network") and each subsidiary, partnership, joint venture or other business association that is effectively controlled by JMGT Studios Satellite Television Network, LLC., directly or indirectly.All officers and managers of the company are responsible for communicating and implementing these policies within their specific areas of supervisory responsibility. Policy 1. The company and its directors, officers and employees shall comply with all laws and regulations that are applicable to the company's activities. 2. All directors, officers and employees shall comply with the company's policy on Insider Trading. 3. No receipt or payment of funds, property, service or thing of value shall be made by the company with the intent or understanding that any part thereof is to be used for any unlawful purpose or for any purpose other than as described in the documentation which evidences or supports the transaction. 10 Form S-1 Page 16 of 51 Table of Content 4. Compliance with accepted accounting rules and controls is required at all times. All reports and documents filed with the Securities and Exchange Commission or any other governmental agency, as well as all other public disclosures, shall contain full, fair, accurate and timely disclosures. 5. No false, artificial or misleading entries in the books and records of the company shall be made for any reason whatsoever. No fund or asset that is not fully and properly recorded and no accounting entries or books of account that do not truly reflect the transactions to which they relate shall be created or permitted to exist. 6. Gifts, favors and entertainment may be given at company expense or accepted by directors, officers or employees from a competitor or an individual or firm doing or seeking to do business with the company only if they meet all of the following criteria: 1. They are consistent with customary business practices and do not violate applicable law or ethical standards; 2. They are not excessive in value; 3. They cannot be construed as a bribe, payoff or improper inducement; and 4. Public disclosure of the facts would not embarrass the company or the director, officer or employee. Payments or gifts of cash (or of cash equivalents such as stocks or commodities) to or from a competitor or an individual or firm doing or seeking to do business with the company are never permitted and may not be solicited, offered, made or accepted by directors, officers or employees. 7. The use of company funds, property, services or things of value for or in aid of political parties or candidates for public office is prohibited. Any exception requires the prior written approval of the General Counsel and the Chief Executive Officer of JMGT Studios Satellite Television Network, LLC. 8. No corporate asset may be used for or in aid of any committee whose principal purpose is to influence the outcome of a referendum or other vote of the electorate on a public issue, unless the legality is confirmed by the General Counsel of JMGT Studios Satellite Television Network and the written approval of the Chief Executive Officer of JMGT Studios Satellite Television Network is first obtained. 9. Employees are encouraged to participate in political activities as they see fit, on their own time and at their own expense. No reward, compensation or reimbursement for such activity or the expense thereof shall be made by the company directly or indirectly. 10. All Directors, officers and employees have a duty to be free from the influence of any conflicting interest when they represent the company in negotiations or make recommendations with respect to dealings with third parties, or otherwise carry out their duties with respect to the company. They are expected to deal with suppliers, customers, contractors, and all others doing business with the company on the sole basis of what is in the best interest of the Company, without favor or preference to third parties based on personal considerations. In particular: 1. Directors, officers and employees who deal with parties doing or seeking to do business with the company or who make recommendations with respect to such dealings or pass judgment upon them shall not own any interest in or have any personal agree- ment or understanding with such third parties that might tend to influence the decision of the director, officer or employee with respect to the business of the company, unless expressly authorized in writing after the interest, agreement or understanding has been disclosed. 11 Form S-1 Page 17 of 51 Table of Content 2. No director, officer or employee shall seek or accept, directly or indirectly, any personal loan or services from any individual or business concern doing or seeking to do business with the company except from financial institutions or service providers offering like loans or services to third parties under similar terms in the ordinary course of their respective businesses. 3. No director, officer or employee shall do business with a close relative on behalf of the company unless expressly authorized in writing after the relationship has been disclosed. 4. The requirement of freedom from conflicting interests that applies to all directors, officers and employees of the company extends also to situations involving their close relatives. This will normally include spouse, parents, children, and brothers and sisters, mothers and fathers-in-law, sons and daughters-in-law, and anyone (other than employees of such person) who share such person's home. 5. The Chief Executive Officer of JMGT Studios Satellite Television Network, or in the case of directors or executive officers, the Board of Directors has the ultimate authority and responsibility to determine what remedial steps should be taken in situations involving an actual or potential conflict of interest. 11. All director, officers and employees are responsible for protecting the company's assets, including its proprietary information and the proprietary information of any third party with respect to which the company has incurred confidentiality and limited use obligations. No director, officer or employee will take for itself personally any opportunity that is discovered through the use of company property, information or position, or use company property or information for personal gain. 12. Any director, officer or employee who discovers an event of a questionable, fraudulent or illegal nature which is, or may be, in violation of the foregoing policies is to immediately report such event to the General Counsel of JMGT Studios Satellite Television Network. Retribution against any officer or employee for such reporting is prohibited and will not be tolerated. 13. Violation of the foregoing policies by any officer or employee will result in appropriate, case specific discipline that may include demotion or discharge. The company shall not delegate substantial discretionary authority to any individual who, in the good faith judgment of the company, has shown a propensity to engage in illegal activities. 1.3 Code Of Ethics for the CEO, CFO and Other Financial Professionals This Code of Ethics applies to JMGT Studios Satellite Television Network's Chief Executive Officer (CEO), Chief Financial Officer (CFO), Company Controller, Assistant Controller, Group and Business Unit Controllers, Vice President - Audit, Treasurer, Assistant Treasurers, Vice President - Tax, Director of Investor Relations, and such other individuals as determined from time to time by the Chief Legal and Compliance Officer (for purposes of this Code of Ethics, together called "Financial Professionals"). JMGT Studios Satellite Television Network expects all employees, in carrying out their job responsibilities, to act in accordance with the highest standards of personal and professional integrity, to comply with all applicable laws, and to abide by JMGT Studios Satellite Television Network’s Business Conduct Policies and other corporate policies and procedures adopted from time to time by the company. This Code of Ethics supplements the foregoing with respect to all Financial Professionals. JMGT Studios Satellite Television Network’s Financial Professionals will: 12 Form S-1 Page 18 of51 Table of Content Engage in and promote honest and ethical conduct, acting with integrity and exercising at all times their best independent judgment; Avoid actual or apparent conflicts of interest between personal and professional relationships and disclose to the Chief Legal and Compliance Officer any material transaction or relationship that reasonably could be expected to give rise to such a conflict; Produce full, fair, accurate, timely and understandable disclosure in reports and documents that JMGT Studios Satellite Television Network files with, or submits to, the Securities and Exchange Commission (SEC) and in other public communications made by JMGT Studios Satellite Television Network, LLC.; Comply with applicable governmental laws, rules and regulations, as well as the rules and regulations of self-regulatory organizations of which JMGT Studios Satellite Television Network is a member; and Promptly report any possible violation of this Code of Ethics to the Chief Legal and Compliance Officer. All Financial Professionals are prohibited from directly or indirectly taking any action to coerce, manipulate, mislead or fraudulently influence JMGT Studios Satellite Television Network’s independent public accountant engaged in the performance of an audit or review of the financial statements of the company for the purpose of rendering the financial statements of JMGT Studios Satellite Television Network misleading. The Audit Committee of the Board of Directors shall approve any waiver or amendment of this Code of Ethics, and any such waiver or amendment shall be disclosed promptly as required by law or SEC regulations. All Financial Professionals will be held accountable for their adherence to this Code of Ethics. Failure to observe the terms of this Code of Ethics may result in disciplinary action, up to and including termination of employment. Violations of this Code of Ethics may also constitute violations of law, and may result in civil and criminal penalties for the individual, his or her supervisor and/or JMGT Studios Satellite Television Network, LLC. If a Financial Professional has any questions regarding the best course of action in a particular situation, he or she should promptly contact the Chief legal and Compliance Officer. An individual may choose to remain anonymous in reporting any possible violation of this Code of Ethics. 1.4 Directors Overview Directors and Committees Audit Compensation Governance and International Public Issues and Benefits Nominating Name Independence Standards for Directors 13 Form S-1 Page 19 of51 Table of Content JMGT Studios Satellite Television Network believes that a strong independent Board is critical. A majority of directors must be "independent" under the listing standards of the New York Stock Exchange and the Board's own Director Independence Standards, as determined by the Board of Directors. Audit Committee Members must meet additional independence criteria established under SEC rules. Board independence depends not only on directors' individual relationships, but also on the Board's overall attitude. Providing objective, independent judgment is at the core of the Board's oversight function, and the Board's composition should reflect this principle. Director Independence Standards Biographies A Broad Range of Experience JMGT Studios Satellite Television Network Directors come from disciplines ranging from public service and academics to industry, technology and research. Name Biographies Lead Director Name The Lead Director presides over regularly scheduled meetings of the independent directors, which occur at each regular meeting of the board, and performs other duties described in the Corporate Governance Guidelines. Contact Directors The Board of Directors will welcome shareholder input and suggestions. Those wishing to contact the Lead Director or the non-management directors as a group may do so by sending a written communication to the Lead Director. To communicate issues or complaints regarding questionable accounting, internal accounting control or auditing matters, send a written communication to the Audit Committee. Alternatively, you may place an anonymous, confidential, toll free call in the United States to our Compliance Line at: 1 213-290-0650. For a listing of Compliance Line numbers outside the United States. Communications received are distributed to the board or to any individual director as appropriate, depending upon the facts and circumstances outlined in the communication. The Board of Directors will askthe Corporate Secretary's Office to submit to the board all communications received, excluding only those items that are not related to board duties and responsibilities such as: · Junk mail and mass mailings; · Product complaints and product inquiries; · New product technology suggestions; · Job inquiries and resumes; · Advertisements or solicitations; and · Surveys 14 Form S-1 Page 20 of51 Table of Content 1.5 Audit Committee Reviews auditing, financial reporting and internal control functions and retains, oversees and evaluates the independent auditors. The Committee also reviews the company’s internal and external audit reports, compliance reports and risk management issues. A majority of the Audit Committee members qualify as an “audit committee financial expert” under applicable Securities and Exchange Commission rules, and all of the members of the Audit Committee have been determined to be financially literate. The members of the Audit Committee are independent, in accordance with Securities and Exchange Commission regulations, the New York Stock Exchange listing standards, and the board’s Director Independence Standards. The independent auditors, the Chief Financial Officer, the Vice President-Audit and the Chief Legal and Compliance Officer each have access to the Committee without any other members of management being present at each regular meeting. Name Name Name (Chair) Compensation and Benefits Committee Determines compensation for JMGT Studios Satellite Television Network officers, oversees the administration of the company’s compensation and benefit plans (particularly incentive compensation and equity-based plans) and approves the Compensation Discussion & Analysis for inclusion in the proxy statement. The Committee retains independent compensation consultants to assist it. All members of the Compensation and Benefits Committee have been determined by the Board of Directors to be independent in accordance with Securities and Exchange Commission regulations, the New York Stock Exchange listing standards and the board’s Director Independence Standards. Name Name (Chair) Name Governance and Nominating Committee Responsible for identifying individuals qualified to become board members and recommending them to the full board for consideration. This responsibility includes all potential candidates, whether initially recommended by management, other board members or shareholders. In addition, the committee makes recommendations to the board for committee assignments, develops and annually reviews corporate governance guidelines for the company, approves related person transactions and otherwise oversees corporate governance matters, in addition to coordinating an annual performance evaluation for the board, board committees and individual director nominees. The committee also periodically reviews and makes recommendations to the board regarding director compensation. All members of the Governance and Nominating have been determined by the Board of Directors to be independent in accordance with Securities and Exchange Commission regulations, the New York Stock Exchange listing standards and the board’s Director Independence Standards. The members of the Governance and Nominating Committee, together with name and Name also may exercise the authority of the board in the management of the business and affairs of the company when action may need to be taken between regular meetings of the Board. When the committee meets in that capacity, name acts as the Chairman. 15 Form S-1 Page 21 of51 Table of Content Name (Chair) Name Name International Committee Provides a forum for additional discussion and input on international markets, business conditions and political developments. The committee meets on an as-needed basis depending on business requirements. Name Name (Chair) Name Public Issues Committee Provides advice and guidance on public issues, oversees corporate giving, makes recommendations to the Board regarding significant shareholder issues and reviews Company reporting initiatives regarding social and environmental matters. Name Name (Chair) Name 1.6 Insider Activity: Trading Statements All Section 16 filings on Forms 3, 4, or 5, as applicable, filed electronically with the U.S. Securities and Exchange Commission will be listed for reporting transactions in JMGT Studios Satellite Television Network securities/interest by JMGT Studios Satellite Television Network directors and officers. 1.7 CEO/CFO Certifications The Chief Executive Officer and the Chief Financial Officer certify in each annual and quarterly financial statement that they have disclosed to the independent auditors and the Audit Committee all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are likely to adversely affect JMGT Studios Satellite Television Network’s ability to record, process, summarize and report financial information; and any fraud, whether or not material, that involves management or other employees who have a significant role in the company's internal control over financial reporting. In addition, the CEO and CFO certify and affirm JMGT Studios Satellite Television Network’s Form 10-K and Form 10-Q filings with the SEC when such filings are made. 1.8 JMGT Studios Satellite Television Network’sSavings Plan 16 Form S-1 Page 22 of51 Table of Content The JMGT Studios Satellite Television Network Savings Plan is a 401(k) plan that provides employees with a convenient, tax-effective way to save and invest for a more financially secure future. Generally, new employees are eligible to participate in the plan on their second year of active work, and can enroll at any time. Employees decide how much to contribute and how to invest their account. Most employees can contribute from 1% to 16% of pre-tax eligible pay; they also may be able to save from 1% to 16% of eligible pay on an after-tax basis. In total, the maximum contribution (both pre- and after-tax) is 16% of eligible pay. Restrictions may apply for certain highly paid employees. Depending on location, JMGT Studios Satellite Television Network may match a portion of every pre-tax dollar an employee saves in the plan, up to 6% of eligible pay. These company contributions are invested in the JMGT Studios Satellite Television Network Stock Fund. Once an employee is 100% vested, he/she can access all company matching contributions and request withdrawals, transfers, and loans of these amounts. Even In light of economic conditions JMGT Studios Satellite Television Network intends to match employee contributions. Employees are always 100% vested in their own contributions and the earnings from those contributions. Employees become 100% vested in the company matching contributions (if applicable at that location) after three years of service, or if they retire, become totally and permanently disabled, are permanently laid off, or die. Investment Options To encourage diversification, the Plan offers several investment options with varying levels of risk and potential return. The options are: · Name Stock Fund · Name Balanced Fund · Name Fixed Income Fund · Name Aggressive Fund · JMGT Studios Satellite Television Network New Opportunities/High Yield/Venture Fund (Proposed Development) Plan Provisions Employees will have virtually 24/7 access to their account via the Internet or telephone to manage and track their investments in the Plan. The Plan allows employees to: · Change their contribution amount or investment elections at any time. · Transfer eligible amounts among the plan's investment funds once a day for all options except the New Opportunities/High Yield/Venture Fund. · Withdraw their pre-tax contributions and earnings if they are at least age 59½ or if they qualify for a hardship withdrawal. They may withdraw after-tax contributions and earnings and vested company contributions at any time. (Because withdrawals are subject to certain taxes and Internal Revenue Service rules, employees are encouraged to consult a professional tax advisor before requesting a transaction.) 1.9 Political Contributions JMGT Studios Satellite Television Network encourages all employees to vote and be active participants in the political process and has established the following rules in this area: 1. Unless the chief executive officer and general counsel of JMGT Studios Satellite Television Network provide their prior written approval, JMGT Studios Satellite Television Network funds, property, services, and things of value may not be donated to or used to aid or oppose any political party, candidate, or campaign. While such contributions have rarely been approved and made over the years, JMGT Studios Satellite Television Network has retained the flexibility to do so when it would be consistent with business needs and compliant with applicable law. 17 Form S-1 Page 23 of51 Table of Content 2. JMGT Studios Satellite Television Network property and assets may not be used in any fashion to assist or oppose any referendum or other vote of the electorate on a public issue unless JMGT Studios Satellite Television Network’s chief executive officer provides her or his prior written approval and the general counsel confirms the legality of the use of such property and/or assets. 3. Employees may not support a political party, candidate, or election campaign during work time, and employees may not be reimbursed for personal political activity. No exception to these rules or prohibitions on political contributions has been approved in the last fiscal year. In addition, in the annual Business Conduct Survey, officers, directors and designated employees certify compliance with the following statements regarding political contributions: · The use of Company funds, property, services or things of value for or in aid of political parties or candidates for public office is prohibited. Any exception requires the prior written approval of the General Counsel and the Chief Executive Officer of JMGT Studios Satellite Television Network. · No corporate asset may be used for or in aid of any committee whose principal purpose is to influence the outcome of a referendum or other vote or the electorate on a public issue, unless the legality is confirmed by the General Counsel of JMGT Studios Satellite Television Network and the written approval of the Chief Executive Officer of JMGT Studios Satellite Television Network is first obtained. · Employees are encouraged to participate in political activities as they see fit, on their own time and at their own expense. No reward, compensation or reimbursement for such activity or the expense thereof shall be made by the Company directly or indirectly. Please see JMGT Studios Satellite Television Network’s Business Conduct Policy for more information. United States election laws do not allow the use of any corporate funds or resources for federal elections. Similar laws exist in many U.S. states. Although U.S. and many state election laws allow companies to sponsor and support political action committees for their employees, JMGT Studios Satellite Television Network does not sponsor such committees. While other countries and some U.S. states may permit companies to donate funds directly to political parties and candidates, this is something JMGT Studios Satellite Television Network will rarely, if ever, do. The chief executive officer and general counsel must review in advance and approve in writing any such donation. JMGT Studios Satellite Television Network has a responsibility to customers, shareholders, employees, and the communities where it operates to build an understanding and acceptance of the company’s position on public issues at all levels of government. It is acceptable for the company to express its view to government officials on subjects that might affect JMGT Studios Satellite Television Network’s welfare. Communicating the company’s position on issues or matters of policy to government officials can subject the employee and the company to registration and reporting obligations at the federal or state level. In those cases, JMGT Studios Satellite Television Network complies with applicable laws. 18 Form S-1 Page 24 of51 Table of Content While issues vary from country to country and region to region, some of the general issue areas in which JMGT Studios Satellite Television Network becomes involved include: · Satellite; · Wi-Fi Networks; · Telecommunications association In addition to expressing the company’s position on various issues, JMGT Studios Satellite Television Network may belong to organizations in many countries that also interact with governments on public matters. Some of the business associations that we support for other reasons may disagree with us on important issues. The company may allocate minor expenditures to be used for lobbying or political expenditures if needed as set forth below: Lobbying and Political Spending None proposed at this time. Auditors Our goal is the same through both our internal and external audit processes: to maintain world-class transparency and accountability in JMGT Studios Satellite Television Network operations. 19 Form S-1 Page 25 of51 Table of Content Dilution Purchases of the Class B Units offered hereby may incur immediate substantial dilution from the placement price. See Dilution. Patents and Proprietary Technology The Company may seek to protect its service by means of patents and trade secrets.The Company may apply for United States and foreign patents but has not yet done so.However, no assurance can be given that, once submitted, the Company’s patent applications will issue or that any issued patents will provide the Company with adequate protection for the covered service and refinement of the Company’s service is dependent upon the skills, knowledge and experience of its scientific and technical personnel.Such skills, knowledge and experience are not patentable.To help protect its rights, the Company will assert Intellectual property rights and require all employees, collaborators and significant consultants and advisors to enter into confidentiality agreements with the Company. There can be no assurance, however, that these agreements will provide adequate protection for the Company’s trade secrets, knowledge or proprietary information in the event of any unauthorized use or disclosure.Further, in the absence of patent protection, the Company may be exposed to competitors who independently develop substantially equivalent services or gain access to the Company’s trade secrets, knowledge or other proprietary information. There can be no assurance that the Company will be able to obtain a license to any technology it may require to conduct its business or that, if obtainable, such technology can be licensed at a reasonable cost.The cost of obtaining and enforcing patent protection and of protecting proprietary services may involve a substantial commitment of the Company’s resources.Any such commitment may divert resources from other areas of the Company. Government Regulation The Company’s current and future services may be subject to regulation by governmental authorities in the United States and other countries. 20 Form S-1 Page 26 of 51 Table of Content Conflicts of Interest The Company may be subject to various conflicts of interest between the Company and its affiliates.Since a majority of the executives, officers, and directors will control the daily operations of the Company and its affiliates, there may be occasions when the interests of the Company’s affiliates are inconsistent with the interests of the Company.Such conflicts will be resolved in the best interest of the Company. Service Liability; Limited Insurance Coverage There can be no assurance that service liability claims will not be asserted against the Company, its collaborators or its licensees.There can be no assurance that the Company will be able to obtain or maintain service liability insurance on acceptable terms or that such insurance will provide adequate coverage against any potential claims. Control by Existing Shareholders and Management Following completion of this offering, the Class B Units currently owned beneficially by the executive officers and directors of the Company will represent approximately 90.0% of the outstanding Class B Units.Accordingly, such persons will continue to control the Board of Directors of the Company and to direct the affairs of the Company. See Management, Principal Stockholders and Corporate Governance. Determination of Offering Price The price for the Class B Units may be considered arbitrary and may not necessarily bear any relationship to assets, book value, earnings history or other investment criteria. The offering price of the Class B Units is not necessarily an indication of the actual value of the Company's securities. Dividends No assurances can be given that the proposed operations of the Company will be profitable.The Company has not paid dividends. DILUTION As of December 2, 2011, the unaudited net tangible book value of the Company was $0 or approximately $ per interest.Net tangible book value per share is equal to net tangible assets (tangible assets of the Company less total liabilities) divided by the 0 Class B Units of Class B Units outstanding.After giving effect to the sale of 0, Class B Units of Class B Units by the Company in this offering and the receipt of the estimated net proceeds therefrom, the pro forma net tangible book value of the Company as of March 2, 2011, would have been $0 or $ per interest of Class B Units.This represents an immediate increase in net tangible book value of $ per interest to existing shareholders and an immediate dilution of $ per share to new investors. The following table illustrates the pro forma dilution of a new investor’s equity in a share of Class B Units as of December 2, 2011. Offering Price$5.00 Net Tangible Book Value before Offering$ Increase Attributable to New Investors$ Pro forma Net Tangible Book Value after Offering$ Dilution of Net Tangible Book Value to New Investors$ 21 Form S-1 Page 27 of 51 Table of Content DIVIDEND POLICY No assurances can be given that the proposed operations of the Company will be profitable.The Company has not paid dividends. USE OF PROCEEDS The net proceeds to be received by the Company from any sale of Class B Units, and or Warrants offered hereby, after deducting estimated expenses and commissions, are estimated to be $0.00, assuming the sale of all the Class B Units offered hereby. The Company currently intends to use the net proceeds in the following approximate amounts: Development of Services Purchase of Equipment Sales, Marketing, and Manufacturing Working Capital and Expenses of Private Offering The amounts actually expended for each purpose may vary significantly depending upon a number of factors, including the status and progress of the Company’s research and development programs, timing of regulatory approvals, technological advances, and determinations as to the commercial potential of the Company’s products and services. The Company reserves the right to reallocate the proceeds of this Offering in response to these and related contingencies.The Company believes that its current capital resources and the net proceeds of this offering will enable it to maintain its current and planned operations through the next 12 months. Until applied to any of the foregoing uses, the net proceeds will be deposited in interest-bearing accounts. CAPITALIZATION The following table sets forth the capitalization of the Company as of December 2, 2011, and as adjusted to reflect the sale of the Class B Units of Class B Units and or warrants offered hereby. Actual As Adjusted (1) Total Liabilities $ $ Stockholder Equity: Preferred Stock/Equity/Interest Preferred Interest authorized $ $ Preferred Class B Units issued and outstanding Class B Units 1,000,000,000 Class B Units authorized 388,000,000 Class B Units issued and outstanding 388,040,000 Outstanding as adjusted $ $ Class B Warrants 200,000,000 Warrants authorized 0 Warrants issued and outstanding $ $ Total Stockholder’s Equity $ $ Total Capitalization $ $ (1) Assumes all Class B Units offered hereby are sold with no commissions from this Offering. 22 Form S-1 Page 28 of 51 Table of Content PLAN OF OPERATION The Company believes that the proceeds of this offering, assuming maximum subscription, will be sufficient to satisfy its cash requirements for the next 36 months.While the Company contemplates a follow on public offering in 2012-2013, any funds obtained therefrom will carry the Company's operations beyond the next 36 month period. Liquidity and Capital Resources Since its establishment, the Company's liquidity has been materially and adversely affected by its lack of any revenues and by mounting operating expenses.Management believes that the maximum proceeds of this offering will generate sufficient working capital to conduct the business of the Company over the next 36 months. BUSINESS General JMGT Studios Satellite Television Network, LLC., a California limited liability company (“JMGTSSTV NETWORK” or the “Company”), is a privately held corporation engaged in the development of its proprietary products and services for use in the 3D media space. The Company’s current sources of deriving its’ revenue is from ancillary products, for the 3D media industry and planned certain businesses, including real estate related activities to generate a minimum of 90% of its income from "qualifying" sources. Background on the 3D Media Industry & The Company’s Services and Ancillary Markets The Internet continues to provide organizations and individuals with a new economic environment in which to conduct business. The availability of instant, low-cost access to millions of users worldwide has created a new paradigm of commercial activity. The launch of new 3D media channels, products, and concerns coupled with technological resources of global communication and low barriers to entry have created substantial new commercial possibilities. Popular web commercial sites regularly experience high volumes of visitors and in some cases up to 1,000,000 visitors per day. Such volume would be impossible in the world of physical commerce but continues to be possible on the Internet. The company’s proprietary services is in a wide open market, and potential competitors may challenge for a share of the market in the next three years. The 3D media industry is undergoing revolutionary changes, with the rise of new media technologies. The 3D media Industry trend continues to predominantly be generating double the revenue of traditional media. Industry Analyst predict the 3D consumer market will grow to $10 billion in revenue by year end 2011. The 2011 forecast includes revenue from 3D appliances ordered for 2011 and investment directly into ancillary products including but not limited to 3D gaming, and 3D events. The 3D media industry stands to seemingly dominated by a group of major companies. These forecasts include unit sales of 3DTVs and the incremental revenue to the CE (consumer electronics) manufacturers. The Company believes that its proprietary 3D Mediadex™ game and planned stock index will help to position it as an emerging leader in the 3D Media industry. The Company believes that its combined efforts, products, and services, will help to propel it to the forefront as a leading provider on the worldwide web. The companies are Sony, 3D Eye Solutions, and 3D Icon, Paramount, and IWerks, NBC, and ABC. These companies may be perhaps, the largest stakeholders in the war for the future of the 3D media industry and potentially pose the biggest obstacle to the new EPGs anticipated dominance.The 3D media business continues to face revolutionary changes because of the Internet. Business models are now forced to consider how it can be reengineered to do business utilizing upcoming “Super WiFi networks“. The primary advantage that large companies bring to bear is their previous market share, existing content libraries and marketing experience. 23 Form S-1 Page 29 of 51 Table of Content A large portion of existing services are not tailored for the growth of the 3D media industry. The remaining portion of their resources is spread across the functions involving the development and promotion of artists. The large media companies have strong relationships with the traditional, engrained musical outlets, like radio and television. There are also weaknesses inherent in the business model that has been evolved among the major media companies. The hardest of those weaknesses to overcome will likely be the companies' bureaucratic reputation, and resistance to new technologies. The range of opportunities that the traditional media company faces is enormous. As stated above, the majority of the resources of most media companies are employed in the support of traditional media. 3D media renders this portion of their business model unable to effectively compete with new developments. Another opportunity faced by the traditional media company is time. Although the pace of change is rapid with the rise of new 3D channels, only a small % of American households have the hardware/TV capability. Until widespread distribution and easy-to-use (plug-andplay), appliances, become more widely available, traditional media will continue to dominate the business. Finally, the high costs of currently available 3D media appliances will slow 3D media distribution's growth. Current appliances require firmware updates to convert the majority of media that is now offered via regular channels. However, the growth in sales of fully-equipped appliances will speed this pace. Barriers to 3D Media Despite increasing interest in 3D media, there are still three issues to be resolved before consumers begin using 3D media with any degree of frequency. The key areas are: · Viewer Penetration; · Widely recognized availability of platforms/appliances; · Continual technological change. The Company's services are designed to enhance the 3D media experience and partially resolve these problems and to make 3D media more commercially viable. Services The Company is developing proprietary new services to complement its ancillary products. The Company is in development for its Electronic Preview Guide (EPG) for North America “3DPG” under the JMGTSSTV brand name for use in the 3D media space. The Company intends to offer its products ala-cart via its satellite network partner, and selected third party providers. The EPG’s are designed to be highly customizable (a personal 3D experience) for businesses and consumers. The Company believes that its proprietary services will enable it to enhance customer retention and build solid advertising revenues. Proprietary Services. The Company’s services will allows any registered user able to legally enter a binding contract to subscribe for its services through its website, online platform, or third party provider. Registration is free. Add-On purchases. Registered users can purchase direct benefits in the 3D media space regardless of participating organizations. The Company will charge additional fees up to 15% to the purchaser upon successfully completing a transaction. 24 Form S-1 Page 30 of 51 Table of Content Proprietary Service Leasing. Registered users can purchase a lease in 3D media regardless of participating organizations. Leases terms are 12 months. The Company will charge up to a 15% standard fee to the purchaser upon successfully completing a transaction. Proprietary Service Leasing Pools. The company plans to develop proprietary leasing pools and may be subject to Securities and Exchange regulation. See “Government Regulation”. Other services include Management fees, licensing fees, subscription fees and credit account management fees. Marketing In marketing its services, the Company believes it has several advantages over any potential competitors.First, the Company intends to allow users to register for its services free of charge.The Company believes that 3D media, companies, distributors, advertisers and merchants will want to utilize its services when shown the low costs and practicalities of enhancing their bottom line with the Company’s services.Second, the Company plans to aggressively market its service via high profile third-party websites, and cable television spots.The Company currently enjoys a growing recognizable brand name domestically.Additionally, the Company anticipates training a small highly skilled marketing staff to manage requests from companies and additionally plans to offer the services through digital magazines and Internet web pages (affiliate programs).The Company believes that the effectiveness of its services and its low cost of services will enable it to maintain a significant share of the market, for its proprietary services and make the Company profitable. Patents and Proprietary Technology The Company may seek to protect its service by means of patents and trade secrets.The Company may apply for United States and foreign patents but has not yet done so.If the Company elects to apply for United States or foreign patents, no assurance can be given that the Company’s patent applications will issue or that any issued patents will provide the Company with adequate protection for the covered products or technology Development and refinement of the Company’s services is dependent upon the skills, knowledge, and experience of its scientific and technical personnel.Such skills, knowledge, and experience are not patentable.To help protect its rights, the Company will assert Intellectual property rights and require all employees, collaborators, and significant consultants and advisors to enter into confidentiality agreements with the Company.There can be no assurance, however, that these agreements will provide adequate protection for the Company’s trade secrets, knowledge or proprietary information in the event of any unauthorized use or disclosure.Further, in the absence of patent protection, the Company may be exposed to competitors who independently develop substantially equivalent technology or gain access to the Company’s trade secrets, knowledge or other proprietary information.There can be no assurance that the Company will be able to obtain a license to any technology it may require to conduct its business or that, if obtainable, such technology can be licensed at a reasonable cost.The cost of obtaining and enforcing patent protection and of protecting proprietary technology may involve a substantial commitment of the Company’s resources.Any such commitment may divert resources from other areas of the Company. Government Regulation The Company may be subject to future regulation by numerous governmental authorities in the United States and other countries.The Company anticipates that it may be required to comply with data, record keeping, processing, and other requirements as a result of Federal legislation or otherwise, and the Company may be subject to additional regulation as the market for its business continues to evolve.Delays in obtaining any regulatory approvals by the Company, its collaborators or licensees would adversely affect the marketing of products developed by the Company, and the Company's ability to generate fees. 25 Form S-1 Page 31 of 51 Table of Content Further, there can be no assurance that the Company, its collaborators or licensees will be able to obtain necessary regulatory approvals if applicable.Although the Company does not anticipate problems satisfying any regulations involved, the Company cannot foresee the possibility that new regulations might be enacted which would adversely affect the business of the Company.In addition to any regulatory framework, the Company is and may be subject to regulation under local, state, federal, and foreign law, including requirements regarding occupational safety, environmental protection, waste and water disposal, and hazardous substance control.There can be no assurance that the Company will not be required to incur significant costs to comply with such regulations as production is increased to commercial volumes, or that the operations, business, or assets of the Company will not be materially and adversely affected by current or future laws, rules, regulations and policies. Due to future acquisitions by the Company and a shift into other industries the nature of the Company’s services may become increasingly regulated by governmental authorities. Technology Change and Competition The Internet in general and the 3D media space in particular are subject to rapid technology change. In addition, potential competitors of the Company in the United States and abroad are numerous, and include, among others, Sony, 3D Eye Solutions, and 3D Icon, Paramount, and IWerks, NBC, and ABC. There can be no assurance that these potential competitors will not succeed in developing more effective services than any which have been developed or are being developed by the Company or which would render the Company’s service obsolete and non-competitive. Many of the Company’s potential competitors have substantially greater financial and technical resources, greater production and marketing capabilities, and more experience in the industry than the Company. In addition, many of the Company’s potential competitors have significantly greater experience than the Company in the development of online music services and in obtaining regulatory approvals. Accordingly, some of the Company’s potential competitors may succeed in developing widely used services or in obtaining any future regulatory approval for services more rapidly than the Company. Since the Company will be commencing commercial sales, it will also be competing with respect to sales and marketing capabilities, areas in which it has little experience. Moreover, there can be no assurance that the Company would have sufficient resources to undertake the continuing research and development necessary to remain competitive in this rapidly evolving industry. Alliance Strategies The Company continues to seek alliances with 3D media organizations, with access to large subscriber bases to increase the volume of its proprietary services.The Company’s criteria for an alliance candidate includes: (1) 1000 to 1 million subscribers; (2) strong 3D media capabilities; and (3) growing sales. Employees As of the date of this memorandum, the Company employed 1 person(s).The Company's current employee(s) may become subject to a collective bargaining agreement. The Company anticipates hiring new employees for 2012-2013. 26 Form S-1 Page 32 of 51 Table of Content Facilities The Company's business is operated exclusively on the internet.The Company’s commercial use mailing address is 7ox. Victorville, CA 92395.The company’s new principal executive office is tentatively scheduled to be located at the 100 Wilshire Blvd. Suite 950, Santa Monica, CA 90401. The Company’s is currently negotiating the acquisition of commercial office property with several commercial real estate companies to relocate to facilities to accommodate it next stage of operations upon receipt of sufficient capital from this offering. Legal Proceedings The Company is not presently involved in any legal proceedings. 27 Form S-1 Page 33 of 51 Table of Content MANAGEMENT Directors, Executive Officers, and Advisors NameAgePosition JayCee James42CEO, General Manager JayCee James As a previous Investment Advisor, holding a Series 7 and 63 securities license, MR. James started at his career at Lehman Brothers in the retail stock business in 1990 as a Stockbrokers assistant.During this time MR. James spent considerable time devoted to learning the inter-workings of the securities business under the direction of Top producing members of the firm.From 1994-1996, Mr. James worked Shearson Lehman Brothers and subsequently Smith Barney Shearson.During that time, MR. James built on his knowledge of Venture Capital, corporate operation and profitability. Mr. James continued working in this field with Hanmi Securities acquiring a knowledge base in Reg S transactions, until he formed NetCash, Inc. (Technologies) in August 1996.From 1996 to 1997 Mr. James structured and placed Reg D capital to finance ongoing operations.In 1997 Mr. James sold his interest in NetCash, Inc.From 1998-2003, Mr. James has served his country as a member of the armed forces in the U.S. Navy. From 2003-2006 Mr. James worked in the hospitality industry as a hotelier and General Manager with Hilton Hotels and a private hotel company. Mr. James is currently working to build an international management team to work hand in hand with each other to determine and achieve company goals. This close knit team will be compiled of individuals with investment banking, securities, corporate and technological expertise and experience. PRINCIPAL STOCKHOLDERS The following table sets forth certain information regarding the beneficial ownership of the Company’s Class B Units as of August 31, 2011 and as adjusted to reflect the Offering of Class B Units made hereby of (i) each person known by the Company to be the beneficial owner of more than five percent of the outstanding Class B Units of Class B Units, (ii) each director and executive officer of the Company beneficially owning Class B Units, and (iii) all directors and executive officers as a group. Name Number ofClass B Units Percent Before Offering
